Spencer, J.
The bond recites that it is given as an appeal bond. It was received by the clerk and filed as an appeal bond. The signature of Devonshire is where the surety should sign. An appeal bond presupposes and recites that there is a surety to sign it, and his name as written is not one of the principals. He does not sign as a witness nor on the witness side. We are bound to believe he signed as surety.
On the other ground for dismissal, not before considered, which *347questions the right of appellants to appeal for want of interest because the accounts show the estate is insolvent. The very purpose for which they appeal is to investigate the verity of this insolvency. They are the children of Lyons. Final judgments may be questioned by appeal, or by action of nullity. According to appellee’s doctrine the greater the wrong of an administration, the greater the security of the wrong-doer. He has only to swallow up the estate, return it insolvent, and he is safe. When the heir comes to question his gestión, he triumph mtly informs him, “ you have no interest, the estate is insolvent.” Third persons appealing must show an interest, but an heir is not a third person. He is the representative of the deceased, and the law conclusively presumes his interest from his quality as heir.

Motion denied.